PER CURIAM.
The former husband appeals from a final judgment of dissolution of marriage and an award of attorney’s fees. We affirm in part and reverse in part.
The trial court did not abuse its discretion in determining the equitable distribution of the parties’ assets and liabilities, or in awarding the wife permanent periodic alimony. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Larrauri v. Larrauri, 584 So.2d 31 (Fla. 3d DCA 1991). Accordingly, we affirm the final judgment in all respects except for paragraph number 12 determining that the wife is entitled to an award of attorney’s fees and costs. We reverse that portion of the final judgment, and reverse the order awarding the wife fees and costs. See Garrett v. Garrett, 559 So.2d 613 (Fla. 3d DCA 1990) (trial court’s award of attorney’s fees to wife improper where financial status of wife after award of alimony and equitable distribution of assets left parties with substantially equal resources).
Affirmed in part; reversed in part.
HUBBART and JORGENSON, JJ., concur.